[Cite as Stutler v. Giannini, 2021-Ohio-1395.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



JENIFER STUTLER                                     JUDGES:
                                                    Hon. W. Scott Gwin, P. J.
        Plaintiff-Appellant                         Hon. John W. Wise, J.
                                                    Hon. Earle E. Wise, Jr., J.
-vs-
                                                    Case No. 2020 CA 00159
MARILYN GIANINI

        Defendant-Appellee                          OPINION




CHARACTER OF PROCEEDING:                         Civil Appeal from the Court of Common
                                                 Pleas, Case No. 2019 CV 02083


JUDGMENT:                                        Affirmed



DATE OF JUDGMENT ENTRY:                          April 21, 2021



APPEARANCES:

For Plaintiff-Appellant                          For Defendant-Appellee

SANDRA J. ROSENTHAL                              RICHARD D. REINBOLD
25423 Cardington Drive                           236 3rd Street, SW
Beachwood, Ohio 44122                            Canton, Ohio 44702
Stark County, Case No. 2020 CA 00159                                                     2


Wise, John, J.

       {¶1}   Plaintiff-Appellant, Jenifer Stutler, appeals from the November 4, 2020

Judgment Entry by the Stark County Court of Common Pleas. Appellee is Marilyn

Giannini. The relevant facts leading to this appeal are as follows.

                          STATEMENT OF THE FACTS AND CASE

       {¶2}   On February 3, 2017, Appellee listed her home for sale.

       {¶3}   On February 4, 2017, Appellant did a walk-through of the home.

       {¶4}   On February 5, 2017, Appellant made an offer on the home, which was

accepted.

       {¶5}   On February 17, 2017, Appellant hired Matthew Adams of Sharpshooter

Home Inspections to do an inspection of the property. In his report, Matthew Adams noted

that based on a careful visual inspection of readily accessible areas of the structure

inspected, there was no visible sign of wood destroying insects.

       {¶6}   On March 17, 2017, Appellant closed on the purchase of a home from

Appellee.

       {¶7}   Prior to the purchase of the home Appellee completed the Ohio Residential

Property Disclosure form. On the form Appellee indicated she did not have any knowledge

of any previous or current wood destroying insects or termites in or on the property or any

existing damage caused by such insects or termites.

       {¶8}   Appellee, Appellee’s son, Anthony, and Appellee’s daughter, Tracy, all

testified that they were not aware of any issues with termites.

       {¶9}   In August of 2017, when attempting to clean a smudge from a fiber

reinforced plastic panel, her thumb went through the panel. The newly exposed area
Stark County, Case No. 2020 CA 00159                                                    3


showed evidence of termite activity. The fiber reinforced plastic panel covered two walls

of the laundry room and around the entire interior of the garage up to approximately four

feet. The fiber reinforced plastic panel was replaced by Appellee’s son in 2016. Appellee

testified she did not participate in the replacement of the fiber reinforced plastic.

       {¶10} On August 24, 2017, T&L Extermination Services inspected the infestation.

       {¶11} On September 14, 2017, T&L Extermination Services treated the entire

home for termites.

       {¶12} On October 30, 2017, Appellant hired a contractor to begin to tear out

damaged areas. This continued through the winter as more termite activity and damage

was discovered.

       {¶13} On October 31, 2017, Appellant again contacted T&L Extermination

Services to treat the interior. During treatment he traced the termite activity to a crawl

space located in the basement under the laundry room.

       {¶14} On February 7, 2018, T&L Extermination returned to the property to assess

the damage in the garage. He determined three-quarters of the structure was severely

damaged, and estimated the termites were present and active for three to five years.

       {¶15} The total cost of the termite infestation, tearing out the damaged areas, and

restoration was $31,761.11.

       {¶16} On October 16, 2019, Appellant filed a complaint asserting that on the Ohio

Residential Property Disclosure form, Appellee misrepresented that she did not know of

any previous or current wood destroying insects or termites in or on the property or any

existing damage caused by such insects or termites.
Stark County, Case No. 2020 CA 00159                                                   4


         {¶17} On September 4, 2020, Appellee filed a Motion for Summary Judgment,

arguing two reasons: first, that the record does not contain any evidence which creates a

genuine issue of material fact as to whether Appellee had knowledge of the termites prior

to the sale of the house; second, that Appellant could not have justifiably relied on

Defendant’s Property Disclosure form as the sale of the property was contingent on the

termite inspection Appellant requested.

         {¶18} On November 4, 2020, the trial court granted Appellee’s Motion for

Summary Judgment, finding Appellant did not provide the trial court with any evidence

which showed Appellee, or anyone else, knew that there were termites in the house or

that termites were actively concealed prior to sale.

                                  ASSIGNMENTS OF ERROR

         {¶19} On November 16, 2020, Appellant filed a notice of appeal from the

November 4, 2020, judgment entry. Appellant herein raises the following Assignment of

Error:

         {¶20} “I. THE COURT OF COMMON PLEAS ERRED IN GRANTING SUMMARY

JUDGMENT IN FAVOR OF THE DEFENDANT WHEN GENUINE ISSUES OF

MATERIAL FACT EXISTED WITH RESPECT TO EACH ELEMENT OF APPELLANT’S

CLAIM FOR FRAUD.”

         {¶21} In Appellant’s sole Assignment of Error, Appellant argues the trial court

erred by granting Appellee’s Motion for Summary Judgment. We disagree.

         {¶22} With regard to summary judgment, this Court applies a de novo standard of

review and reviews the evidence in the same manner as the trial court. Smiddy v. The

Wedding Party, Inc., 30 Ohio St.3d 35, 36, 506 N.E.2d 212 (1987). We will not give any
Stark County, Case No. 2020 CA 00159                                                       5


deference to the trial court’s decision. Brown v. Scioto Cty. Bd. of Commrs., 87 Ohio

App.3d 704, 711, 622 N.E.2d 1153 (4th Dist.1993). Under Civ.R. 56, a trial court may grant

summary judgment if it determines: (1) no genuine issues as to any material fact remain

to be litigated; (2) the moving party is entitled to judgment as a matter of law; and (3) it

appears from the evidence that reasonable minds can come to but one conclusion and

viewing such evidence most strongly in favor of the party against whom the motion for

summary judgment is made, that conclusion is adverse to that party. Temple v. Wean

United, Inc., 50 Ohio St.2d 317, 327, 364 N.E.2d 267 (1997).

       {¶23} The record on summary judgment must be viewed in the light most

favorable to the party opposing the motion. Williams v. First United Church of Christ, 37

Ohio St.2d 150, 151, 309 N.E.2d 924 (1974).

       {¶24} The moving party bears the initial responsibility of informing the trial court

of the basis for the motion, and identifying those portions of the record before the trial

court, which demonstrate the absence of a genuine issue of fact on a material element of

the nonmoving party’s claim. Dresher v. Burt, 75 Ohio St.3d 280, 292, 662 N.E.2d 264

(1996). Once the moving party has met this initial burden, the nonmoving party then has

a reciprocal burden of specificity and cannot rest on the allegations or denials in the

pleadings, but must set forth “specific facts” by the means listed in Civ.R. 56(C) showing

that a “triable issue of fact” exists. Mitseff v. Wheeler, 38 Ohio St.3d 112, 115, 526 N.E.2d

798, 801 (1988).

       {¶25} The elements of fraudulent misrepresentation are (1) a representation on

or, where there is a duty to disclose, concealment of a fact, (2) which is material to the

transaction at hand, (3) made falsely, with knowledge of its falsity, or with such utter
Stark County, Case No. 2020 CA 00159                                                     6


disregard and recklessness as to whether it is true or false that knowledge may be

inferred, (4) with the intent of misleading another into relying upon it, (5) followed by

justifiable reliance upon the representation or concealment by the other party, and (6)

resulting injury proximately caused by the reliance. Funk v. Durant, 5th Dist. No. CT 2002-

0032, 155 Ohio App.3d 99, 2003-Ohio-5591, 799 N.E.2d 221, ¶20. See also Friedland v.

Lipman (1980), 68 Ohio App.2d 255, 22 O.O.3d 422, 429 N.E.2d 456.

      {¶26} In the case sub judice, the trial court found Appellant presented no evidence

showing Appellee knew of termites in the house or that the termites were actively

concealed prior to the sale. Appellant contends that because Appellee’s son, Anthony

Giannini, placed fiber reinforced plastic boards over holes in the wall in 2016, he would

have seen the termite damage which Appellant did not discover until a year later in August

of 2017. Appellant points to photographs taken sometime after discovery of the termite

infestation as proof that Anthony would have known about termite damage. However,

Appellant does not provide any evidence of the condition of the infested area at the time

Anthony completed the work. Appellee, Anthony, and Appellee’s daughter testified they

had no knowledge of termites, or termite damage. Appellant’s argument contained only

unsupported allegations that Appellee would have known damage existed or would have

seen the damage while walking by the work being done in the garage or laundry room.

Appellant’s unsubstantiated allegations fail to meet Appellant’s burden and did not raise

any genuine issue of material fact to preclude summary judgment.
Stark County, Case No. 2020 CA 00159                                              7


       {¶27} Appellant’s sole Assignment of Error is overruled.

       {¶28} For the foregoing reasons, the judgment of the Court of Common Pleas of

Stark County, Ohio, is hereby affirmed.



By: Wise, John, J.

Gwin, P. J., and

Wise, Earle, J., concur.




JWW/br 0415
Stark County, Case No. 2020 CA 00159   8